IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


TUESDAY D. BAKER-COUTURIAUX-                : No. 369 WAL 2018
SIERRA                                      :
                                            :
                                            : Petition for Allowance of Appeal from
              v.                            : the Order of the Superior Court
                                            :
                                            :
STATE FARM INS. & HUGH GIVENS -             :
CLAIMS SPECIALIST                           :
                                            :
                                            :
PETITION OF: TUESDAY D. BAKER-              :
COUTURIAUX-SIERRA                           :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of April, 2019, the Petition for Allowance of Appeal and

the Motion and Affidavit in Support to Proceed In Forma Pauperis are DENIED.